Citation Nr: 1424334	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has reviewed the Veteran's Virtual VA file and notes that a May 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran requested a hearing at his local RO.  See the October 2011 VA Form 9.  The Veteran is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  This appeal is remanded to schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



